MEMORANDUM***
Sami Muhsin Abdullah, a native and citizen of Somalia, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the immigration judges’s (“IJ”) denial of his application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252 and review for substantial evidence. See Arulampalam v. Ashcroft, 353 F.3d 679, 688 (9th Cir.2003). We grant the petition for review and remand for further proceedings.
Because the BIA reviewed the IJ’s decision de novo, our scope of review is limited to the BIA’s decision, except to the extent that the IJ’s opinion is expressly adopted. Shah v. INS, 220 F.3d 1062, 1067 (9th Cir.2000). Substantial evidence does not support the BIA’s adverse credibility determination, based on Abdullah’s lack of fluency in the Somali language, because the BIA did not address Abdullah’s reasonable explanation for speaking and understanding Arabic better than Somali. See Kaur v. Ashcroft, 379 F.3d 876, 887 (9th Cir.2004) (concluding that the IJ’s adverse credibility reason was not cogent where it failed to address the petitioner’s explanation of an inconsistency). No further corroborating evidence is required where the petitioner’s testimony is considered credible. See id. at 889-90.
Because the BIA based its denial on Abdullah’s credibility and did not address the merits of his asylum, withholding of removal and CAT claims, we remand to *572the BIA for further proceedings on the merits. See INS v. Ventura, 587 U.S. 12, 16-18, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.